[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 24, 2009
                              No. 08-16130                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-00476-CR-TCB-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DAVID LEROY WHITE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                             (August 24, 2009)


Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Richard A. Grossman, appointed counsel for David Leroy White in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and White’s conviction and sentence are AFFIRMED.




                                          2